Citation Nr: 1041853	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1964 to July 1974.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 RO decision, which denied 
entitlement to service connection for cause of death.  

The Board notes that the appellant requested a Board hearing on 
her January 2007 VA Form 9 Appeal.  Subsequently, she indicated 
in a February 2007 statement that she wished to be scheduled for 
a hearing before a Decision Review Officer at the RO.  However, 
the appellant indicated in a November 2007 statement that she 
wished to withdraw her request for a Decision Review Officer 
hearing at the RO.  In a statement received in January 2008, the 
appellant indicated that she wished to withdraw her request for a 
Travel Board hearing and a Decision Review Officer hearing.  As 
such, the Board may proceed to adjudicate the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims folder, the Board has 
determined that additional development is necessary prior to the 
adjudication of this claim.

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  Specifically, the appellant 
alleges that the Veteran developed multiple myeloma from in-
service exposure to agent orange or herbicides which ultimately 
led to his death.  
In an unsigned statement received in December 2007, it was 
asserted that the Veteran served in Gimpo or Kimpo, South Korea, 
which is near the demilitarized zone (DMZ), as well as in Seoul 
and Taejang.  It was asserted that he served at Camp Coiner, Camp 
Long, and Camp Eiler.  It was also asserted in this statement 
that he was a radio teletype operator and his equipment was used 
in the field.  In a statement received in January 2008, the 
appellant asserted that the records show the Veteran to have had 
personal involvement and spent time near Seoul, South Korea, and 
that maps indicate that the Veteran was working very near the 
DMZ.  In her January 2007 VA Form 9 Appeal, the appellant 
indicated that no consideration was given for possible combat 
maneuvers throughout the country for training or for rest and 
relaxation.  She further asserted that military personnel 
stationed in Korea are often given the opportunity to partake in 
many different trips through the Morale and Recreation 
Department.  

The Veteran's death certificate shows that the immediate cause of 
his death was cardiopulmonary arrest and congestive 
cardiomyopathy, and that chronic atrial fibrillation and multiple 
myeloma also contributed to the death but did not result in the 
underlying cause of death.  

The Veteran's personnel records reflect that he served in Korea 
on 2 separate occasions.  Specifically, he served in Korea with 
the Company A 307th Signal Battalion from January 1972 to August 
1973, and he served with the Company C 304th Signal Battalion 
from October 1968 to December 1969.  Additionally, the Veteran 
served in Thailand from September 1970 to December 1971 with the 
USASTRATCOM Signal Company or the Company A 302d Signal 
Battalion. 

With regard to exposure to herbicides outside of Vietnam, VA has 
information regarding agent orange use in Korea along the DMZ.  
The United States Department of Defense (DoD) has confirmed that 
agent orange was used from April 1968 through July 1969 along the 
DMZ, although there is no indication that the herbicide was 
sprayed in the DMZ itself.  If it is determined that a Veteran 
who served in Korea during this time period belonged to one of 
the units identified by DoD, then it is presumed that he or she 
was exposed to herbicides containing agent orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  

38 U.S.C.A. § 1116(a) provides for presumptive service connection 
on the basis of herbicide exposure for diseases specified in 38 
U.S.C.A. § 1116(a)(2), which manifested to a degree of 10 percent 
within a specified period, in a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.
 
38 C.F.R. § 3.309(e) provides that multiple myeloma is a disease 
presumptively associated with in-service exposure to herbicides.

With regard to the Veteran's service in Korea and in Thailand, VA 
has developed specific procedures to determine whether a Veteran 
was exposed to herbicides in a vicinity other than the Republic 
of Vietnam or along the DMZ in Korea.  VA's Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n), directs that a detailed statement of the 
Veteran's claimed herbicide exposure be sent to the Compensation 
and Pension (C&P) Service via e-mail and a review be requested of 
the inventory of herbicide operations maintained by the DoD to 
determine whether herbicides were used or tested as alleged.  If 
the exposure is not verified, a request should then be sent to 
the U.S. Army and Joint Services Records Research Center (JSRRC) 
for verification.  See BVA Fast Letter 09-20 (May 6, 2009).

Here, it does not appear that the required evidentiary 
development procedures have been followed.  The United States 
Court of Appeals for Veterans Claims (Court) has consistently 
held that evidentiary development procedures provided in the 
Adjudication Procedure Manual are binding.  See Patton v. West, 
12 Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty-to-assist requirement when it failed to 
remand the case for compliance with the evidentiary development 
called for by M21-1).  Thus, the Board concludes that this matter 
must be remanded, including for compliance with the procedures 
set forth in the VA Adjudication Manual.

Accordingly, the case is REMANDED for the following action:

1.	A detailed memorandum outlining the 
Veteran's claimed herbicide exposure 
should be prepared, to include the 
approximate dates, locations, and nature 
of the Veteran's alleged exposure to 
herbicides or agent orange in both Korea 
and Thailand. 

2.	Based on this prepared memorandum, the 
agency of original jurisdiction should 
furnish a request to the Agent Orange 
Mailbox (VAVBAWAS/CO/211/AGENTORANGE) to 
obtain a review of DoD inventory of 
herbicide operations in order to determine 
whether herbicides were used as alleged.  
If the response from the Agent Orange 
Mailbox inquiry confirms that herbicides 
were used as alleged, then the RO should 
determine whether service connection is 
otherwise in order.  If confirmation is 
not obtained, the RO should then send an 
inquiry to the JSRRC for verification of 
alleged herbicide exposure.

3.	Then, readjudicate the claim.  In 
particular, the RO should review all the 
evidence that was submitted since the most 
recent supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, she should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
appellant and her representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


